TOITL.M IX, District Judge.
On careful examination and consideration of (he evidence and arguments in this case, the court concurs in the conclusion of the interstate commerce commission:
1. That the transportation of freights by defendants from New Orleans to Lagrange, and the transportation of like freight from Sew Orleans to Hogansville, to 'Newnan, to Palmetto, and to Fairbum, are under substantially similar circumstances and conditions, and that freight rates over defendants line, which are higher from New Orleans for the shorter distance to Lagrange than for the longer distance to either of the other places mentioned, violate section 4 of the act to regulate commerce.
2. That higher rates charged by defendants from New Orleans to Lagrange than for longer distances from tsew Orleans to Hogansville, lewnan, Palmetto, and Fairbum on traffic carried under like conditions and circumstances, and at less cost for the transportation service to Lagrange, are unreasonable and unjust to the petitioner, Fuller E. Galloway, and subject him, and, as a locality, the city of Lagrange itself, to undue and unreasonable prejudice and disadvantage, and give undue preference and advantage to the localities of Hogansville, Ifsfewnan, Palmetto, and Fairbum, and dealers and merchants doing business therein, and that said higher rates are in violation of sections 1 and 3 of said act. *7103. The court is not so clear as to the proposition that the rates from New Orleans to Lagrange are unreasonable and unjust in themselves, and relatively so as compared with the rates to Atlanta. The question as to what is a reasonable and just rate is a very difficult one. “No more difficult problem can be presented than this.” Ames v. Railroad Co. (C. C.) 64 Fed. 173; U. S. v. Trans-Missouri Freight Ass’n, 166 U. S. 332, 17 Sup. Ct. 540, 41 L. Ed. 1007. But the findings of fact in the report of the commission are made by law prima facie evidence ■of the matters therein stated, and the conclusions of the commission based upon such findings are presumed to be well founded and correct, and they will not be set aside unless error clearly appears. The record does not clearly show that the commission’s findings and conclusions on this branch of the case are erroneous, — are not in accordance with the law and the evidence, — and the court should not overrule or in any manner interfere with them.
It being máde to appear to the court that the order of the said commission here drawn in question has been disobeyed, it is ordered that a writ of injunction issue, in accordance with the prayer of the petition, restraining the defendants from further continuing such disobedience of said order, and enjoining obedience to the same.